Title: From James Madison to Tobias Lear, 7 February 1790
From: Madison, James
To: Lear, Tobias


Sir
Feby. 7. 1790
I have consulted with Mr. Brown on the subject of a Successor to Mr. Short. He is apprehensive that the reasons which induced Mr. S. to decline his appointment will have the same weight with any other person who could be recommended. He names Col: Richard Taylor as worthy of the appointment, and as not more likely to follow the example of Mr. Short, than any other fit person within his knowledge. I am acquainted with this gentleman and consider him as perfectly trustworthy. He held formerly a similar office on the Ohio when the trade of that Country was regulated by the State of Virginia. I have the honor to be Sir, Your Mo: Obedt. hble servt.
Js. Madison Jr
